Citation Nr: 1418038	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  07-14 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hidradenitis of the groin, to include as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1968 to April 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran provided testimony at a June 2009 Travel Board hearing in Seattle before a Veteran's Law Judge who is no longer with the Board.  A transcript is associated with the claims folder.  In February 2012, the Veteran was offered a new hearing, and he sent correspondence received in March 2012 indicating he did not wish to have a new hearing and for his case to be considered on the evidence of record.

The Board remanded the case in January 2010, June 2012, and November 2013 for additional development.  The Board is satisfied that there was substantial compliance with the November 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Currently diagnosed hidradenitis is not related to service, to include as due to Agent Orange exposure.


CONCLUSION OF LAW

The criteria for service connection for hidradenitis are not met.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in May 2005.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A;   38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's STRs, VA and private medical treatment evidence, and the Veteran's statements. 

Pursuant to the November 2013 remand instructions, the Veteran was afforded a VA examination in January 2014.  The January 2014 VA examination is adequate because it was performed by a medical professional, and was based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran and includes an opinion with adequate rationale.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran has not identified, and the record does not otherwise suggest, any additional existing evidence that is necessary to decide this claim that has not been obtained and that is obtainable; therefore, no further notice or assistance with this claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  VA's duties to notify and assist with this claim have been satisfied.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Hidradenitis is not a chronic disease listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era. 

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes, Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41442 -41449, and 61 Fed. Reg. 57586 -57589 (1996).

Notwithstanding the foregoing presumption provisions, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Hidradenitis of the Groin

The Veteran contends that currently diagnosed hidradenitis was incurred during or caused by active service.  Specifically, he asserts that the hidradenitis may have been caused by his exposure to Agent Orange.

The Veteran's Form DD-214 shows that he served in the Republic of Vietnam from July 1969 to January 1970.  Exposure to herbicides, including Agent Orange, during active service is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013). 

With respect to the question of medical nexus, because hidradenitis is not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus may not be presumed as a matter of law.  Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's claims on a direct basis.  See Combee, 34 F3d at 1043-44.

An October 1969 service treatment record shows that the Veteran was treated for a cyst on his thigh.  His March 1971 report of medical examination, conducted upon separation from service, is negative for any complaints or diagnoses of a skin condition.  He did not endorse skin problems on his March 1971 report of medical history.

The Veteran submitted an October 2001 private treatment record showing that he had a surgical procedure to remove perianal hidradenitis.  A February 2005 treatment record shows that the Veteran had wide excision of hidradenitis in May 2003 that is still healing, but no active hidradenitis.  In March 2005, the Veteran complained of perianal hidradenitis that was feeling better but still healing.  A July 2005 record shows that the Veteran had two lesions of the right groin area that were consistent with hidradenitis.  The private treatment records do not provide a medical nexus opinion regarding the Veteran's hidradenitis.  

Pursuant to the January 2010 Board remand, the Veteran was afforded a February 2010 VA examination; however, the examiner was unable to provide an opinion as to whether there was a relationship between the current hidradenitis and active service, without resorting to mere speculation.  Thus, the Board remanded the claim again in June 2012 to obtain an addendum opinion.  

Pursuant to the June 2012 remand instructions, the Veteran was afforded a July 2012 VA examination.  The VA examiner conducted a physical examination of the Veteran and briefly described both the history and the current condition of the hidradenitis.  The VA examiner then stated, "This is not a condition associated with Agent Orange exposure."  The Board remanded this claim in November 2013 because the July 2012 VA examination report did not comply with the June 2012 remand directives.  Specifically, the VA examiner did not address the question of whether the Veteran's current hidradenitis is related to the documented thigh cyst found in service.  Additionally, the VA examiner did not provide a rationale for her opinion that the hidradenitis was not caused by Agent Orange exposure.

The Veteran was afforded a January 2014 VA skin diseases examination.  The Veteran reported that he began getting boils in his groin area after he returned from Vietnam, and that the condition worsened over time.  He underwent excision of sweat glands in the groin and buttock area in the late 1990s and early 2000s.  His current condition is manifested by five to six boils per year, treated with conservative treatment.  Upon physical examination, the VA examiner determined that the Veteran had a current diagnosis of hidradenitis suppurativa.  The VA examiner acknowledged the Veteran's in-service treatment for a sebaceous cyst, but explained that this was not related to hidradenitis.  There is no evidence of hidradenitis during active duty service.  The VA examiner concluded that currently diagnoses hidradenitis is less likely than not related to active duty service.  The VA examiner further explained that the greatest risk factor for the development of hidradenitis is genetic predisposition.  Other risk factors include obesity, smoking, and mechanical stress.  The VA examiner concluded that hidradenitis is less likely than not caused by or aggravated by exposure to Agent Orange during service.  

The Board has considered the Veteran's statements asserting a nexus between currently diagnosed hidradenitis and active duty service.  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Board finds that he is competent to report symptoms of his disorder, his statements as to nexus are not competent.  As a lay person without any medical training, the Veteran lacks the medical training and expertise to provide a complex medical opinion such as whether his claimed disability is related to Agent Orange exposure or any other event in service.  See Layno, 6 Vet. App. 465, see also Jandreau, supra.  Therefore, the Veteran's assertion that hidradenitis is related to service is insufficient to establish a nexus for service connection purposes. 

The Board finds that currently diagnosed hidradenitis is not related to service, to include as due to Agent Orange exposure.  The Board finds probative the January 2014 VA examiner's conclusion that hidradenitis is not related service, or to herbicide exposure.  The January 2014 examination report relied on sufficient facts and data, provided a rationale for the opinion, and contains sound reasoning.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for hidradenitis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.


ORDER

Service connection for hidradenitis is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


